Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00875-CV

                                   IN THE MATTER OF S.O.W.

                     From the 386th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1994-JUV-2115
                         Honorable Paul Andrew Mireles, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 4, 2015

DISMISSED FOR WANT OF JURISDICTION

           Appellant was a juvenile who was certified to be tried as an adult for capital murder. See

TEX. FAM. CODE ANN. § 54.02 (West 2014). Appellant was convicted of capital murder and

sentenced to life imprisonment on November 12, 1996. Appellant appealed his conviction and

this court affirmed the trial court’s judgment in an opinion issued on May 20, 1998. See Williams

v. State, 974 S.W.2d 324 (Tex. App.—San Antonio 1998, pet. ref’d), cert. denied, 528 U.S. 908

(1999).

           On December 15, 2014, appellant filed a notice of appeal and motion to set aside the

judgment seeking to challenge the juvenile court’s transfer order signed on October 18, 1994, in

which it waived its jurisdiction and transferred appellant to the criminal district court for

prosecution as an adult. See TEX. FAM. CODE ANN. § 54.02 (establishing the procedures for waiver
                                                                                      04-14-00875-CV


of juvenile court jurisdiction and certification for trial as an adult). Under the rules applicable to

this case, a notice of appeal from the juvenile court’s October 18, 1994 transfer order was due on

November 17, 1994. See Moon v. State, 451 S.W.3d 28, 39 (Tex. Crim. App. 2014) (noting that

prior to January 1, 1996, an immediate appeal from a section 54.02 transfer order could be taken

directly from the juvenile court to the court of appeals in the manner of civil cases, citing Acts

1973, 63d Leg., ch. 544, § 1 p. 1483, eff. Sept. 1, 1973, codified at TEX. FAM. CODE ANN. 56.01(a)–

(c)); see also TEX. R. APP. P. 26.1 (requiring notice of appeal to be filed within thirty days after

the order or judgment is signed). In appellant’s case, no immediate appeal was filed from the

October 18, 1994 transfer order, and no issues were raised challenging the transfer order in the

direct appeal from appellant’s capital murder conviction. Appellant’s December 15, 2014 notice

of appeal was filed twenty years after the deadline for filing the notice of appeal had expired. See

TEX. R. APP. P. 26.1.

       Accordingly, on October 2, 2015, we ordered appellant to show cause within thirty days

why this appeal should not be dismissed for want of jurisdiction. Appellant timely responded and

requested that we grant an extension of time for filing his notice of appeal. However, the last day

a motion for extension of time to file the notice of appeal could be filed was on December 2, 1994.

See TEX. R. APP. P. 26.3 (providing a fifteen-day grace period after the deadline for filing notice

of appeal). Appellant filed his notice of appeal on December 15, 2014, well after the deadlines for

filing the notice of appeal and motion for extension of time to file the notice of appeal had expired.

See TEX. R. APP. P. 26.1, 26.3. Once the period for granting a motion for extension of time under

Rule 26.3 has passed, a party can no longer invoke the appellate court’s jurisdiction. Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Thus, the fact that appellant’s notice of appeal was

filed late and after expiration of the period for requesting an extension deprives this court of



                                                 -2-
                                                                                   04-14-00875-CV


jurisdiction in this matter. Id. Therefore, the appeal must be dismissed for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).


                                                PER CURIAM




                                               -3-